Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT dated as of March 22, 2010 (this “Amendment”), to the CREDIT
AGREEMENT dated as of August 15, 2008, as heretofore amended (as so amended, the
“Credit Agreement”), among CEPHALON, INC., a Delaware corporation, the LENDERS
party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

WHEREAS, the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;
and

 

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement and the Guarantee and Collateral Agreement, and the Lenders
whose signatures appear below, constituting at least the Required Lenders, are
willing to amend the Credit Agreement and the Guarantee and Collateral Agreement
on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN (INCLUDING IN THE RECITALS HERETO) HAVE THE MEANINGS ASSIGNED TO THEM IN
THE CREDIT AGREEMENT.


 


SECTION 2.  AMENDMENTS TO THE CREDIT AGREEMENT.  (A) SECTION 1.01 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(I)            THE FOLLOWING NEW DEFINED TERMS ARE HEREBY INSERTED IN THE
APPROPRIATE ALPHABETICAL ORDER:


 


“ANESTA AG” MEANS ANESTA AG, A COMPANY ORGANIZED UNDER THE LAWS OF SWITZERLAND.


 


“CEPHALON LUX” MEANS CEPHALON LUXEMBOURG S.À R.L., A LUXEMBOURG PRIVATE LIMITED
LIABILITY COMPANY (SOCIÉTÉ À RESPONSABILITÉ LIMITÉE).


 


“EUROPEAN RESTRUCTURING CONTRIBUTION” MEANS THE CONTRIBUTION BY THE LOAN PARTIES
TO THE CAPITAL OF LUX SCS OF (A) ALL THE ISSUED AND OUTSTANDING EQUITY INTERESTS
IN CEPHALON LUX, (B) ALL THE ISSUED AND OUTSTANDING EQUITY INTERESTS IN ANESTA
AG AND (C) ALL THE ISSUED AND OUTSTANDING EQUITY INTERESTS IN CEPHALON HOLDINGS
LTD.


 


“MEPHA ACQUISITION” MEANS THE ACQUISITION BY CEPHALON LUX FROM MEPHA HOLDING AG
OF ALL THE ISSUED AND OUTSTANDING EQUITY INTERESTS IN MEPHA AG.

 

--------------------------------------------------------------------------------


 


“MEPHA AG” MEANS MEPHA AG, A COMPANY ORGANIZED UNDER THE LAWS OF SWITZERLAND.


 


“MEPHA ACQUISITION CONSIDERATION CONTRIBUTION” MEANS THE CONTRIBUTION BY CIH TO
THE CAPITAL OF LUX SCS OF APPROXIMATELY $600,000,000 IN CASH, PROVIDED THAT SUCH
CONTRIBUTION IS MADE IN CONNECTION WITH THE CONSUMMATION OF THE MEPHA
ACQUISITION AND ALL THE PROCEEDS THEREOF ARE USED BY LUX SCS, DIRECTLY OR
INDIRECTLY THROUGH ITS SUBSIDIARIES, TO EFFECT THE MEPHA ACQUISITION.


 


“MEPHA HOLDING AG” MEANS MEPHA HOLDING AG, A COMPANY ORGANIZED UNDER THE LAWS OF
SWITZERLAND.


 


“LUX SCS” MEANS A TO BE FORMED COMPANY ORGANIZED UNDER THE LAWS OF LUXEMBOURG
THAT IS A WHOLLY OWNED SUBSIDIARY.


 


(B)           SECTION 6.04 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE WORD “AND” IMMEDIATELY BEFORE CLAUSE (Y) THEREOF, REPLACING THE PERIOD AT
THE END OF CLAUSE (Y) THEREOF WITH A SEMICOLON AND INSERTING THE FOLLOWING NEW
CLAUSES AT THE END THEREOF:


 


“(Z) THE EUROPEAN RESTRUCTURING CONTRIBUTION; AND


 


(AA) THE MEPHA ACQUISITION CONSIDERATION CONTRIBUTION.”


 


SECTION 3.  AMENDMENT TO THE GUARANTEE AND COLLATERAL AGREEMENT. 
SECTION 3.05(A) OF THE GUARANTEE AND COLLATERAL AGREEMENT IS HEREBY AMENDED TO
AMEND AND RESTATE IN ITS ENTIRETY THE FINAL SENTENCE THEREOF AS FOLLOWS:


 


“EACH GRANTOR AGREES NOT TO EFFECT OR PERMIT ANY CHANGE DESCRIBED IN THE FIRST
SENTENCE OF THIS PARAGRAPH UNLESS ALL FILINGS HAVE BEEN MADE UNDER THE UNIFORM
COMMERCIAL CODE OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE ADMINISTRATIVE
AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND
PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL.”


 


SECTION 4.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND TO EACH OF THE LENDERS, AS OF THE FIFTH
AMENDMENT EFFECTIVE DATE (AS DEFINED BELOW), THAT:


 


(A)  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AMENDMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL
AND, IF REQUIRED, STOCKHOLDER OR OTHER EQUITYHOLDER ACTION.  THIS AMENDMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER AND THIS AMENDMENT, THE CREDIT
AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND THE GUARANTEE AND COLLATERAL
AGREEMENT, AS AMENDED BY THIS AMENDMENT, CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
AND OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES
OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.

 

2

--------------------------------------------------------------------------------


 


(B)  THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND THE SUBSIDIARY LOAN
PARTIES SET FORTH IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE FIFTH AMENDMENT EFFECTIVE
DATE, EXCEPT IN THE CASE OF ANY SUCH REPRESENTATION OR WARRANTY THAT EXPRESSLY
RELATES TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY IS
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE.


 


(C)  ON AND AS OF THE FIFTH AMENDMENT EFFECTIVE DATE, AFTER GIVING EFFECT TO
THIS AMENDMENT, NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(D)  THE EQUITY INTERESTS IN ANESTA AG, CEPHALON LUX AND CEPHALON HOLDINGS LTD
THAT, IN EACH CASE, IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THIS AMENDMENT ARE
SUBJECT TO THE LIENS CREATED IN FAVOR OF THE ADMINISTRATIVE AGENT UNDER THE
SECURITY DOCUMENTS DO NOT REPRESENT ALL OR SUBSTANTIALLY ALL THE COLLATERAL.


 


SECTION 5.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE, AS OF THE
DATE FIRST ABOVE WRITTEN, ON THE DATE (THE “FIFTH AMENDMENT EFFECTIVE DATE”) ON
WHICH THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DULY EXECUTED COUNTERPARTS
HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE AUTHORIZED SIGNATURES OF THE BORROWER
AND LENDERS CONSTITUTING AT LEAST THE REQUIRED LENDERS, PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE TO IT OR ANY OF ITS AFFILIATES ON OR PRIOR TO THE FIFTH AMENDMENT
EFFECTIVE DATE AND REIMBURSEMENT OF ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET
EXPENSES (INCLUDING FEES, CHARGES AND DISBURSEMENTS OF COUNSEL) REQUIRED TO BE
REIMBURSED BY THE BORROWER UNDER THE CREDIT AGREEMENT OR HEREUNDER.


 


SECTION 6.  EFFECT OF THIS AMENDMENT.  (A)  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, THIS AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR,
CONSTITUTE A WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE
LENDERS OR THE ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE
TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN
ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL
BE DEEMED TO ENTITLE ANY LOAN PARTY TO A CONSENT TO, OR A WAIVER, AMENDMENT,
MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES.


 


(B)           ON AND AFTER THE FIFTH AMENDMENT EFFECTIVE DATE, EACH REFERENCE IN
THE CREDIT AGREEMENT OR THE GUARANTEE AND COLLATERAL AGREEMENT TO “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN”, OR WORDS OF LIKE IMPORT, AND EACH
REFERENCE TO THE CREDIT AGREEMENT OR THE GUARANTEE AND COLLATERAL AGREEMENT IN
ANY OTHER LOAN DOCUMENT SHALL BE DEEMED TO BE A REFERENCE TO THE CREDIT
AGREEMENT OR THE GUARANTEE AND COLLATERAL AGREEMENT, AS THE CASE MAY BE, AS
AMENDED HEREBY.  THIS AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL
PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

3

--------------------------------------------------------------------------------


 


SECTION 7.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 8.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE A
SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AMENDMENT BY FACSIMILE OR OTHER ELECTRONIC IMAGING SHALL BE AS EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


SECTION 9.  SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 10.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND SHALL NOT AFFECT THE
CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.


 


SECTION 11.  ADMINISTRATIVE AGENT’S EXPENSES.  WITHOUT LIMITING THE BORROWER’S
OBLIGATIONS UNDER THE CREDIT AGREEMENT, THE BORROWER AGREES TO REIMBURSE THE
ADMINISTRATIVE AGENT FOR ITS REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES IN
CONNECTION WITH THIS AMENDMENT, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF CRAVATH, SWAINE & MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE
AGENT. ALL FEES SHALL BE PAYABLE IN IMMEDIATELY AVAILABLE FUNDS AND SHALL NOT BE
REFUNDABLE.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

CEPHALON, INC.,

 

 

 

by

 

 

/s/ Wilhelmus Groenhuysen

 

 

Name: Wilhelmus Groenhuysen

 

 

Title: EVP and Chief Financial Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

 

 

 

 

by

 

 

 

/s/ James A. Knight

 

 

Name: James A. Knight

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO

CEPHALON, INC. CREDIT AGREEMENT

 

 

 

BANK OF AMERICA, N.A.

 

 

 

by

 

 

/s/ Yinghua Zhang

 

 

Name: Yinghua Zhang

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

by

 

 

 

/s/ Heidi Sandquist

 

 

Name: Heidi Sandquist

 

 

Title: Director

 

 

 

 

 

 

 

by

 

 

 

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.

 

 

 

by

 

 

/s/ Eric M. Del Viscio

 

 

Name: Eric M. Del Viscio

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

by

 

 

/s/ David Barton

 

 

Name: David Barton

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, N.A.

 

 

 

by

 

 

 

/s/ Jennifer Hwang

 

 

Name: Jennifer Hwang

 

 

Title: Vice President

 

--------------------------------------------------------------------------------